Exhibit 10.3
ECHO THERAPEUTICS, INC.
2008 EQUITY INCENTIVE PLAN
INCENTIVE STOCK OPTION AGREEMENT
     This INCENTIVE STOCK OPTION AGREEMENT (the “Option Agreement”), dated as of
the                      day of                     , 20                    
(the “Grant Date”), is between Echo Therapeutics, Inc., a Minnesota corporation
(the “Company”), and                      (the “Optionee”), an employee of the
Company or of a “Related Corporation,” as defined in the Echo Therapeutics, Inc.
2008 Equity Incentive Plan (the “Plan”).
          WHEREAS, the Company desires to give the Optionee the opportunity to
purchase shares of common stock of the Company (“Common Stock”) in accordance
with the provisions of the Plan, a copy of which is attached hereto;
          NOW THEREFORE, in consideration of the mutual covenants hereinafter
set forth and for other good and valuable consideration, the parties hereto,
intending to be legally bound hereby, agree as follows:
          1. Grant of Option. The Company hereby grants to the Optionee the
right and option (the “Option”) to purchase all or any part of an aggregate of
                     shares of Common Stock. The Option is in all respects
limited and conditioned as hereinafter provided, and is subject in all respects
to the terms and conditions of the Plan now in effect and as it may be amended
from time to time (but only to the extent that such amendments apply to
outstanding options). Such terms and conditions are incorporated herein by
reference, made a part hereof, and shall control in the event of any conflict
with any other terms of this Option Agreement. The Option granted hereunder is
intended to be an incentive stock option (“ISO”) meeting the requirements of the
Plan and section 422 of the Internal Revenue Code of 1986, as amended (the
“Code”), and not a nonqualified stock option (“NQSO”).
          2. Exercise Price. The exercise price of the shares of Common Stock
covered by this Option shall be $                     per share. It is the
determination of the Company’s Stock Option Committee (the “Committee”) that on
the Grant Date the exercise price was not less than the greater of (i) 100%
(110% for an Optionee who owns more than 10% of the total combined voting power
of all shares of stock of the Company or of a Related Corporation – a
“More-Than-10% Owner”) of the “Fair Market Value” (as defined in the Plan) of a
share of the Common Stock, or (ii) the par value of the Common Stock.
          3. Term. Unless earlier terminated pursuant to any provision of the
Plan or of this Option Agreement, this Option shall expire on
                    , 20                     (the “Expiration Date”), which date
is not more than 10 years (five years in the case of a More-Than-10% Owner) from
the Grant Date. This Option shall not be exercisable on or after the Expiration
Date.

 



--------------------------------------------------------------------------------



 



          4. Exercise of Option. The Optionee shall have the right to purchase
from the Company, on and after the following dates, the following number of
Shares, provided the Optionee has not terminated his or her service as of the
applicable vesting date:

      Date Installment Becomes     Exercisable   Number of Option Shares
 
   
 
                                            Shares
 
   
 
  an additional                      Shares
 
   
 
  an additional                      Shares
 
   
 
  an additional                      Shares

The Committee may accelerate any exercise date of the Option, in its discretion,
if it deems such acceleration to be desirable. Once the Option becomes
exercisable, it will remain exercisable until it is exercised or until it
terminates.
          5. Method of Exercising Option. Subject to the terms and conditions of
this Option Agreement and the Plan, the Option may be exercised by written
notice to the Company at its principal office, which is presently located at 10
Forge Parkway, Franklin, Massachusetts 02038, Attn: Chief Executive Officer. The
form of such notice is attached hereto and shall state the election to exercise
the Option and the number of whole shares with respect to which it is being
exercised; shall be signed by the person or persons so exercising the Option;
and shall be accompanied by payment of the full exercise price of such shares.
Only full shares will be issued.
     The exercise price shall be paid to the Company –
          (a) in cash, or by certified check, bank draft, or postal or express
money order;
          (b) through the delivery of shares of Common Stock which shall be
valued at the Fair Market Value of the Common Stock on the date of exercise;
          (c) in shares of Common Stock newly acquired by the Optionee upon the
exercise of the Option;
          (d) by delivering a properly executed notice of exercise of the Option
to the Company and a broker, with irrevocable instructions to the broker
promptly to deliver to the Company the amount of sale or loan proceeds necessary
to pay the exercise price of the Option; or
          (e) in any combination of (a), (b), (c) or (d) above.
     In the event the exercise price is paid, in whole or in part, with shares
of Common Stock, the portion of the exercise price so paid shall be equal to the
Fair Market Value of the Common Stock delivered or withheld on the date of
exercise.

 



--------------------------------------------------------------------------------



 



     Upon receipt of notice of exercise and payment, the Company shall deliver a
certificate or certificates representing the shares with respect to which the
Option is so exercised. The Optionee shall obtain the rights of a shareholder
upon receipt of a certificate(s) representing such Common Stock.
     Such certificate(s) shall be registered in the name of the person so
exercising the Option (or, if the Option is exercised by the Optionee and if the
Optionee so requests in the notice exercising the Option, shall be registered in
the name of the Optionee and the Optionee’s spouse, jointly, with right of
survivorship), and shall be delivered as provided above to, or upon the written
order of, the person exercising the Option. In the event the Option is exercised
by any person after the death or “disability” (within the meaning of section
22(e)(3) of the Code) of the Optionee, the notice shall be accompanied by
appropriate proof of the right of such person to exercise the Option. All shares
that are purchased upon exercise of the Option as provided herein shall be fully
paid and non-assessable.
          6. Non-Transferability of Option. This Option is not assignable or
transferable, in whole or in part, by the Optionee other than by will or by the
laws of descent and distribution. During the lifetime of the Optionee, the
Option shall be exercisable only by the Optionee or, in the event of his or her
disability, by his or her guardian or legal representative.
          7. Termination of Employment. If the Optionee’s employment with the
Company and all Related Corporations is terminated for any reason (other than
death or disability) prior to the Expiration Date, this Option may be exercised,
to the extent of the number of shares with respect to which the Optionee could
have exercised it on the date of such termination of employment, or to any
greater extent permitted by the Committee in its discretion, by the Optionee at
any time prior to the earlier of (i) the Expiration Date or (ii) three months
after such termination of employment.
          8. Disability. If the Optionee becomes “disabled” (within the meaning
of section 22(e)(3) of the Code) during his or her employment and, prior to the
Expiration Date, the Optionee’s employment is terminated as a consequence of
such disability, this Option may be exercised, to the extent of the number of
shares with respect to which the Optionee could have exercised it on the date of
such termination of employment, or to any greater extent permitted by the
Committee in its discretion, by the Optionee or by the Optionee’s legal
representative at any time prior to the earlier of (i) the Expiration Date or
(ii) six months after such termination of employment.
          9. Death. If the Optionee dies during his or her employment and prior
to the Expiration Date, or if the Optionee’s employment is terminated for any
reason (as described in Paragraphs 7 and 8) and the Optionee dies following his
or her termination of employment but prior to the earliest of (i) the Expiration
Date, (ii) the expiration of the period determined under Paragraph 7 or 8 (as
applicable to the Optionee), or (iii) three months following the Optionee’s
termination of employment, this Option may be exercised, to the extent of the
number of shares with respect to which the Optionee could have exercised it on
the date of his or her death, or to any greater extent permitted by the
Committee in its discretion, by the Optionee’s estate, personal representative
or beneficiary who acquired the right to exercise this Option by bequest

 



--------------------------------------------------------------------------------



 



or inheritance or by reason of the Optionee’s death, at any time prior to the
earlier of (i) the Expiration Date or (ii) six months after the date of the
Optionee’s death.
          10. Disqualifying Disposition of Option Shares. The Optionee agrees to
give written notice to the Company, at its principal office, if a “disposition”
of the shares acquired through exercise of the Option granted hereunder occurs
at any time within two years after the Grant Date or within one year after the
transfer to the Optionee of such shares. Optionee acknowledges that if such
disposition occurs, the Optionee generally will recognize ordinary income as of
the date the Option was exercised in an amount equal to the lesser of (i) the
Fair Market Value of the shares of Common Stock on the date of exercise minus
the exercise price, or (ii) the amount realized on disposition of such shares
minus the exercise price. For purposes of this Paragraph, the term “disposition”
shall have the meaning assigned to such term by section 424(c) of the Code.
          11. Governing Law. This Option Agreement shall be governed by the
applicable Code provisions to the maximum extent possible. Otherwise, the laws
of the Company’s jurisdiction of incorporation (without reference to the
principles of the conflict of laws) shall govern the operation of, and the
rights of grantees under, the Plan, and options granted thereunder.
     IN WITNESS WHEREOF, the Company has caused this Incentive Stock Option
Agreement to be duly executed by its duly authorized officer, and the Optionee
has hereunto set his or her hand and seal, all on the                      day
of                     , 20                    .

         
 
  ECHO THERAPEUTICS, INC.    
 
       
 
 
 
By:    
 
       
 
 
 
Optionee    

 



--------------------------------------------------------------------------------



 



ECHO THERAPEUTICS, INC.
2008 EQUITY INCENTIVE PLAN
Notice of Exercise of Incentive Stock Option
     I hereby exercise the incentive stock option granted to me pursuant to the
Incentive Stock Option Agreement dated as of                      ,
20                    , by Echo Therapeutics, Inc., a Minnesota corporation (the
“Company”), with respect to the following number of shares of the Company’s
common stock (“Shares”), par value $0.01 per Share, covered by said option:

         
Number of Shares to be purchased:
                          
 
       
Purchase price per Share:
  $                       
 
       
Total purchase price:
  $                       

         
                    
  A.   Enclosed is cash or my certified check, bank draft, or postal or express
money order in the amount of $                     in full/partial [circle one]
payment for such Shares;
 
       
 
      and/or
 
       
                    
  B.   Enclosed is/are            Share(s) with a total Fair Market Value of $
           on the date hereof in full/partial [circle one] payment for such
Shares;
 
       
 
      and/or
 
       
                    
  C.   Please withhold                      Shares with a total Fair Market
Value of $                     on the date hereof in full/partial [circle one]
payment for such Shares;
 
       
 
      and/or

                                          D.       I have provided notice to
                     [insert name of broker], a broker, who will render
full/partial [circle one] payment for such Shares. [Optionee should attach to
the notice of exercise provided to such broker a copy of this Notice of Exercise
and irrevocable instructions to pay to the Company the full exercise price for
the number of Shares purchased in this method.]

 



--------------------------------------------------------------------------------



 



     Please have the certificate or certificates representing the purchased
Shares registered in the following name or names*:             
                                                ; and sent to
                    .

         
DATED:                      , 20                    
 
 
Optionee’s Signature    

 

*   Certificates may be registered in the name of the Optionee alone or in the
joint names (with right of survivorship) of the Optionee and his or her spouse.

 